DETAILED ACTION
This office action is in response to the application filed on 10/02/2019. Claims 1-18 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s benefit claim is hereby acknowledged of the provisional application 62/741,037, filed on 10/04/2018, which papers have been placed on record in the file.

Notes on Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

 Such claim limitations are: “A system for detecting”, “a sensor ranking module configured to rank”, “an anomaly detector configured to detect” and “a control module configured to perform” in claim 10,  “wherein the sensor ranking module is further configured to record” in claim 11, “wherein the sensor ranking module is further configured to determine” in claim 12, “wherein the sensor ranking module is further configured to weight” in claim 13, “wherein the sensor ranking module is further configured to determine” in claim 14, “wherein the sensor ranking module is further configured to minimize” in claim 15 and “wherein the control module is further configured to perform” in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10-15 and 18 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The detecting system along with its components such as the sensor ranking module,  the anomaly detector and the control module are being described by the drawing Fig. 5, Items 106, 507, 508 and 510 along with the specification paragraphs [0039] to [0041].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Verma et al. (U.S Pub No. 2019/0312898 A1, referred to as Verma), Kroyzez et al. (U.S Pub No. 2016/0330225 A1, referred to as Kroyzez) and Oliner et al. (U.S Pub No. 2018/0219889 A1, referred to as Oliner).

Verma discloses a method for detecting an anomaly in a computer network. The method includes a device which receives sensor data from a plurality of nodes in a computer network. The device uses the sensor data and a graph that represents a topology of the nodes in the network as input to a graph convolutional neural network. The device provides an output of the graph convolutional neural network as input to a convolutional long short-term memory recurrent neural network. The device detects an anomaly in the computer network by comparing a reconstruction error associated with an output of the convolutional long short-term memory recurrent neural network to a defined threshold. The device initiates a mitigation action in the computer network for the detected anomaly.

Kroyzez discloses a method of detecting anomalies in an industrial control system. The method includes analyzing data of correct operational parameters from at least one input device and storing the correct operational parameter or a correlation of at least two operational parameters as training data. The training data is used to train an anomaly detection system. Current operational parameters of the at least one input device are detected. The anomaly detection system then checks at least one of the detected operational parameter or a correlation of at least two detected operational parameters to detect a deviation from the training data. When the detected deviation is above or below a defined threshold, a communication function is performed. For 

Oliner discloses a method of detecting anomalies based on relationships between multiple time series. The method includes sequences of time series values determined from machine data are obtained. Each sequence corresponds to a respective time series. A plurality of predictive models is generated for a first time series from the sequences of time series values. Each predictive model is to generate predicted values associated with the first time series using values of a second time series. For each of the plurality of predictive models, an error is determined between the corresponding predicted values and values associated with the first time series. A predictive model is selected for anomaly detection based on the determined error of the predictive model. Transmission is caused of an indication of an anomaly detected using the selected predictive model.

However, regarding claim 1, the prior art of Verma, Kroyzez and Oliner when taken in the context of the claim as a whole do not disclose nor suggest, “ranking sensors in a cyber-physical system, using a hardware processor, according to a degree of influence each sensor has on a measured performance indicator in the cyber-physical system; and performing a corrective action responsive to the detected anomaly, prioritized according to sensor rank.”.
	
Regarding claim 10, the prior art of Verma, Kroyzez and Oliner when taken in the context of the claim as a whole do not disclose nor suggest, “a sensor ranking module configured to rank sensors in a cyber-physical system, using a hardware processor, according to a degree of influence each sensor has on a measured performance indicator in the cyber-physical system; and a control module configured to perform a corrective action responsive to the detected anomaly, prioritized according to sensor rank.”.

 Claims 2-9 depend on claim 1 and claims 11-18 depend on claim 10, and are of consequence allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HASSAN SAADOUN/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435